Title: From James Madison to James Breckinridge, 15 March 1821
From: Madison, James
To: Breckinridge, James


                
                    Dear Sir
                    Mar. 15. 1821
                
                An alarm has been communicated from Richmond that you think of refusing to return thither at the next Session of the Legislature. I trust it has proceeded more from the anxiety of those who feel the necessity of your co-operation, than from any real danger. I well know the sacrifice you have already made, and readily conceive the just repugnance you may feel to a renewal, perhaps increase of it. I cannot but flatter myself however that you will not leave unfinished the work so much indebted to your efforts for its progress, & which I under⟨stand⟩ is likely to need them more than ever. I pray you then, my de⟨ar Sir,⟩ not to risk the effect of your absence at the critical & final ⟨struggle⟩ which awaits the University in Decr. next. I know the ⟨impor⟩tance you attach to this Institution, & I believe you do not overrate it as a source of the light & improvement so much wanted in our State. Make one more sacrifice then, & seal its triumph over the opposing difficulties. Let me add the personal hope that you will be accompanied by Mrs. Breckinridge to Richmond, & that you may be able to take Montpellier in your way. Mrs. M. & myself wd. be truly gratified by such a visit, & wd. not fail to make you both sensible of it by the warmth of our welcome. Yrs. with friendly respects & best wishes
                
                    James Madison
                
            